February 25, 1987




Mr. William 8. Miller                          Opinion NO. m-638
Executive Director
Texas School for the Blind                     Be: Whether local school dis-
1100 West 45th Street                          tricts  are required to furnish
Austin,  Texas 78756                           names and addresses of parents
                                               of blind students to the Texas
                                               School for the Blind

Dear Mr. Xiller:

       You have requested   an opinion    from this   office.     In your request
letter,   you stated:

               Section 21.507(e)  of the Texas Education Code
           provides-that  local school districts shall provide
           parents    of handicapped   students  with written
           information about:

               (1) the availability     of programs        offered     by
           state    institutions    for   which  the        district’s
           students may be eligible.

               (2) the eligibility  requirements       and admission
           conditions  imposed by each of those       state institu-
           tions, and

              (3) the rights of students        regarding admission
           to those   state     institutions     and appeals   from
           admission decisions.

               Subsection (g) of section  21.507 provides that
           the  Texas School for the Blind Itself  may provide
           the written information required by subsection   (c)
           directly   to parents.

              The Texas School for the Blind would like to
           provide Information   on its programs directly     to
           parents of visually   impaired students.    In order
           to provide the information directly.   we need to be
           able to obtain    the aaxes and addresses     of the
           parents of blind and visually    impaired students.
           Therefore, I request your opinion on the following
           questions:



                                         p. 2887
Mr. William E. Rfller     - Page 2    (JIG638)




                1.   Are    local school   districts     required   to
            provide to the Texas School for          the Blind upon
            request,     the names and addresses      of parents    of
            blind and visually       impaired    students    in their
            districts?

                2. If the names and addresses     of parents of
            blind and visually   impaired students have already
            been given to another state     agency by che’local
            school district,   is that state agency required to
            provide the information     to the Texas School for
            the Blind upon request?

        Neither     section   21.507 nor any other statute         of which we are
 aware imposes on school districts             or on state agencies        a duty to
 provide     to the School for the Blind the information               to which you
 refer.      If the school       wishes to obtain      this information,       ic may
 request     it    under the Open Records Act, article           6252-17a,   V.T.C.S.
 Pursuant to this act, a school district            or a state agency from which
 this information is requested would be obligated              to release it unless
 the entity believed          chat an exception     in section     3(a) of the act
 applied tomthe information.          In that event, and assuming that no prior
~decision       of this office     resolves   the matter,    the entity     would be
 obligated       to request our decision     regarding    the availability-     of the
 information,       V.T.C.S. art. 6252-17a.     17(a): see Open Records Decision
 No. 435 (ls86),         and. ve would issue     such adecision.         See also 20
 U.S.C. s1232g.

                                    SUMMARY

                  If the School for the Blind wishes to obtain
             from a school district   or a state agency the names
             and addresses of the parents of visually        impaired
             students,    it should submit to these entities           a
             vritten    request  for  this   information.      If     an
             eotity wishes to deny the request under section
             3(a) of the Open Records Act,        article   6252-17a.
             V.T.C.S.,   it must seek our decision     in the matter.




                                                 JIH     MATTOX
                                                 Attorney General of Texas

 JACK EICRTOWEX
 First Assistant Attorney      General

 MARYRBLLER
 Executive Assistant     Attorney    General



                                       P. 2888
Mr. Willism   Ii. Miller   - Page 3   (m-638)




RICK CILPIN
Chairman. Opinion Committee

Prepared by Jon Bible
Assistant Attorney General




                                 p. 2889